Exhibit 10.3
 
ASSUMPTION AND JOINDER AGREEMENT, dated as of September 17, 2012 (this
“Joinder”), is executed in connection with that certain Loan and Security
Agreement dated as of September 17, 2012 (as may be amended, restated,
supplement or modified from time to time, the “Loan Agreement”) among GENESIS
GROUP HOLDINGS, INC., a Delaware corporation, RIVES-MONTEIRO LEASING, LLC, an
Alabama limited liability company, TROPICAL COMMUNICATIONS, INC., a Florida
corporation, each other Person joined thereto as a guarantor, the various
financial institutions party thereto as lenders (collectively, the “Lenders”),
MIDMARKET CAPITAL PARTNERS, LLC, as agent for the Lenders.  Unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings given to such terms in the Loan Agreement.
 
BACKGROUND
 
A.   In connection with the execution of the Loan Agreement, Borrower has
purchased (i) all of the outstanding stock issued by T N S., Inc., an Illinois
corporation (“TNS”) pursuant to that certain Stock Purchase Agreement, dated
September 17, 2012 (the “Stock Purchase Agreement”), entered into by and among
Borrower, TNS, Joel Raven and Michael Roeske and (ii) all of the outstanding
stock issued by ADEX Corporation, a New York corporation (“ADEX”), all of the
outstanding stock issued by ADEXCOMM Corporation, a New York corporation
(“ADEXCOMM”), and all of the membership interests of ADEX Puerto Rico, LLC
(“ADEX Puerto Rico”) pursuant to that certain Equity Purchase Agreement, dated
as of September 17, 2012 (together with the Stock Purchase Agreement, the
“Purchase Agreement”), entered into by and among Borrower, ADEX, ADEXCOMM, ADEX
Puerto Rico, Peter Leibowitz, Gary McGuire, Marc Freedman and Justin
Liebowitz.  TNS and ADEX are referred to hereinafter, collectively, as the
“Joining Guarantors”.
 
B.   The Agent and the Lenders consented to the execution and delivery by
Borrower of the Purchase Agreement and the consummation of the transactions
contemplated thereunder, on the terms and subject to the conditions set forth in
the Loan Agreement.
 
C.   In connection with the execution and delivery of the Loan Agreement,
Rives-Monteiro Leasing, LLC, an Alabama limited liability company, and Tropical
Communications, Inc., a Florida corporation, each a wholly-owned Subsidiary of
Borrower executed and delivered that certain Guaranty and Suretyship Agreement,
dated as of the date hereof (as may be amended, restated, supplement or modified
from time to time, the “Guaranty”), in favor of Agent, on behalf of Lenders and
Lenders.
 
D.   Pursuant to the Loan Agreement Borrower seeks to join Joining Guarantors as
additional co-Guarantors under the Loan Agreement and the Guaranty on the terms
and subject to the conditions contained in this Joinder.
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.     Joinder; Amendment.
 
(a)   Upon the effectiveness of this Joinder, Joining Guarantors join in as,
assume the obligations and liabilities of, adopt the obligations, liabilities
and role of, and become Loan Parties and Guarantors under the Loan Agreement and
the Guaranty.  All references to Guarantor, Guarantors, Loan Party or Loan
Parties contained in the other Loan Agreement and in the Loan Documents are
hereby deemed for all purposes to also refer to and include Joining Guarantors
as Guarantors and Joining Guarantors hereby agree to comply with all terms and
conditions of the Loan Agreement, the Guaranty and, as applicable, the other
Loan Documents, as if Joining Guarantors were original signatories to the Loan
Agreement, the Guaranty and such other Loan Documents, and the Loan Agreement,
the Guaranty and such other Loan Documents are hereby deemed amended to so
provide.
 
(b)   Without limiting the generality of the provisions contained in paragraph
(a) above, Joining Guarantors hereby, absolutely and unconditionally guaranty
and become surety for, on a joint and several basis, along with all other
Guarantors, the complete and faithful performance, payment, observance and
fulfillment of all Obligations owing by Borrower to Agent and Lenders.
 
2.     Security Interest and Loan Documents.  As security for the payment of the
Obligations, and satisfaction by Borrower of all covenants and undertakings
contained in the Loan Agreement and the other Loan Documents, each Joining
Guarantor hereby collaterally assigns and grants in favor of Agent for its
benefit and the ratable benefit of each Lender, a continuing first priority,
perfected lien and security interest (subject to Permitted Encumbrances) in and
upon the Collateral (as defined in the Guaranty) of such Joining Guarantor,
whether now owned or hereafter acquired or arising and wherever located as more
fully set forth in the Guaranty.  If required, the Joining Guarantors are,
simultaneously with the execution of this Joinder, executing and delivering such
Loan Documents (and such other documents and instruments) as requested by Agent
in accordance with the Loan Agreement or the Guaranty.
 
3.    Confirmation of Indebtedness.  Borrower confirms and acknowledges, and
Joining Guarantors acknowledge, that as of the close of business on September
17, 2012, Borrower was indebted to Agent and Lenders on account of the Term Loan
under the Loan Agreement in the aggregate principal amount of $13,000,000, plus
all fees, expenses and accrued but unpaid interest and in each case without any
deduction, defense, setoff, claim or counterclaim, of any nature.
 
4.     Representations and Warranties of Joining Guarantors.  Each Joining
Guarantor hereby:
 
(a)   ratifies and agrees to be bound by all representations and warranties made
by each Guarantor or Loan Party to Agent and Lenders under the Loan Agreement
and all of the other Loan  Documents and confirms that all are true and correct
in all material respects as of the date hereof, other than representations and
warranties that were made of a specific earlier date;
 
(b)   ratifies and agrees to abide by all of the covenants, terms, conditions
and guaranty obligations contained in the Loan Agreement and the Guaranty, each
as amended hereby, until the satisfaction in full of the Obligations (as defined
in the Guaranty) and the termination of the commitments of the Lenders under the
Loan Agreement;
 
 
2

--------------------------------------------------------------------------------

 
 
(c)   represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Joinder, that such actions were
duly authorized by all necessary corporate or limited liability company action
and that the officers executing this Joinder on its behalf were similarly
authorized and empowered, and that this Joinder does not contravene any
provisions of its Articles or Certificate of Incorporation, By-laws, Certificate
of Formation, Operating Agreement or of any contract or agreement to which it is
a party or by which any of its properties are bound; and
 
(d)   represents and warrants that this Joinder is valid, binding and
enforceable against it in accordance with its terms except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (whether enforcement is sought in equity or at law).
 
5.     Conditions Precedent/Effectiveness Conditions.  This Joinder shall be
effective upon Agent’s receipt of the following (each in form and substance
satisfactory to Agent):
 
(a)   This Joinder fully executed by each Joining Guarantor and Agent;
 
(b)   Agent shall have received, as applicable, each Joining Guarantor’s state
certified Certificate or Articles of Incorporation or other state certificate
document evidencing such entities’ formation and its by-laws or operating
agreement, certified by the Secretary or Assistant Secretary of Joining
Guarantor;
 
(c)   Agent shall have received authorizing resolutions of each Joining
Guarantor authorizing the execution of this Joinder, and the transactions
contemplated to occur hereunder;
 
(d)   Uniform Commercial Code, judgment and state and federal tax lien searches
against each Joining Guarantor showing no Liens on any assets acquired pursuant
to the Purchase Agreement or any of the Collateral, other than Permitted
Encumbrances;
 
(e)   A good standing certificate for each Joining Guarantor dated not more than
30 days prior to the date of this Joinder, issued by the Secretary of State or
other official authority of the state of incorporation or formation of such
Joining Guarantor; and
 
(f)   Such other documents, instruments or agreements as Agent shall reasonably
request.
 
6.     Payment of Expenses.  Borrower shall pay or reimburse Agent for its
reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Joinder and the documents provided for herein
or related hereto.
 
7.     Reaffirmation of Loan Agreement.  Except as modified by the terms hereof,
all of the terms and conditions of the Loan Agreement, as amended by this
Joinder, and all Loan Documents are hereby reaffirmed and shall continue in full
force and effect as therein written.
 
 
3

--------------------------------------------------------------------------------

 
 
8.     Miscellaneous.
 
(a)   Third Party Rights.  No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.
 
(b)   Headings.  The headings of any paragraph of this Joinder are for
convenience only and shall not be used to interpret any provision hereof.
 
(c)   Governing Law.  This Joinder shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
 
(d)   Counterparts.  This Joinder may be executed in any number of counterparts
and by facsimile or PDF, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 
(Remainder of Page Intentionally Left Blank)
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Joinder to be executed and
delivered by their duly authorized officers as of the date first above written.
 

BORROWER: GENESIS GROUP HOLDINGS, INC.             By: /s/ Lawrence Sands      
Name:  Lawrence Sands       Title: Senior Vice President  

 

JOINING GUARANTORS: ADEX CORPORATION             By: /s/ Lawrence Sands      
Name:  Lawrence Sands       Title: Vice President  

 

 
T N S, INC.
            By: /s/ Lawrence Sands       Name:  Lawrence Sands       Title: Vice
President  

 

AGENT AND LENDERS:
MIDMARKET CAPITAL PARTNERS, LLC,
as Agent
            By: /s/ David P. Meyer       Name:  David P. Meyer       Title:
Managing Director  

 
 
[Joinder Agreement]

--------------------------------------------------------------------------------